Citation Nr: 0123226	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.

The case was previously before the Board in November 2000, 
when it was remanded for examination of the veteran and 
additional records.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service, and cannot be presumed to have been incurred in 
service, and did not result from disease or injury in 
service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.307, 
3.309, 3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's military occupational specialty (MOS) was that 
of a fire protection specialist.  His service medical records 
disclose no complaints or findings of hearing loss.  In 
December 1965, pure tone thresholds, in decibels, were as 
follows (converted from ANSI to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
15
10
10
10
15

On separation examination in February 1967, the veteran 
denied any ear problems.  Pure tone thresholds, in decibels, 
were as follows (converted from ANSI to ISO):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
10
LEFT
10
5
5
15
30

The first post-service medical evidence of hearing loss was a 
February 1990 audiological evaluation from R. Garcia, M.D.  

Also of record is a March 1995 audiogram from the Shea 
Clinic.  Based upon this audiogram, John R. Emmett, M.D. 
reported that the veteran had a sloping, mild to moderate, 
predominantly high frequency sensorineural (nerve) hearing 
loss in both ears.  Dr. Emmett further stated that, "I do 
believe that [the veteran's] high-frequency nerve-type 
hearing loss . . . is due to noise exposure in the past but 
also due [sic] the normal aging process of hearing nerve."

The veteran claimed entitlement to service connection for 
hearing loss in 1998.  He stated that during service he was 
exposed to noise from aircraft engines because the fire 
station was located on the flight line.  He was not provided 
ear plugs. 

Upon VA examination in October 1998, the veteran gave a 
history of gradual hearing loss.  He also reported noise 
exposure from jet engines during service.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
70
LEFT
30
50
50
55
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.

On VA audiological evaluation in February 2001, the examiner 
reviewed the veteran's claims file.  The veteran gave a 
history of military noise exposure while a fire fighter on 
the flight line.  He denied any significant occupational 
noise exposure, although he worked as a fire fighter for 
approximately three years after service.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
65
65
LEFT
35
50
50
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 74 percent in the left ear.  
The examiner stated that, "While it is likely that anyone 
working on a flight line for several years without ear 
protection would suffer noise induced hearing loss, the exit 
exam shows normal hearing at the time [the veteran] left 
service.  No other results are provided until almost thirty 
years later.  Given the 'normal' exit exam and the lack of 
other testing for years following 1967, the suggestion that 
the veteran's hearing loss thirty years later is due to noise 
exposure while in the service cannot be supported.  The 
amount of loss present today is indeed greater than that 
which would likely be seen in a man his age if the loss were 
due only to the normal ageing [sic] process.  Genetic 
predisposition toward hearing loss as well as noise exposure 
following the veteran's time in the military cannot be ruled 
out as a major contributing factors [sic] to his present 
loss."


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630, et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  In this case, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  The veteran 
was notified that the evidence did not show that his hearing 
loss had its onset during service or within one year 
thereafter or result from disease or injury in service.  That 
is the key issue in this case, and the discussions in the May 
1999 rating decision, June 1999 statement of the case, and 
May 2001 supplemental statement of the case informed the 
veteran of the evidence needed to substantiate his claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620 et seq. (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The RO 
obtained the veteran's service medical records and private 
treatment records.  He has reported that his only VA 
treatment record consisted of the October 1998 VA examination 
report.  Most, if not all, of the veteran's treatment records 
dated since his separation from service have been obtained.  
See VA letters to the veteran, dated August 17, 1998, and 
December 19, 2000.

Additionally, the veteran was afforded an appropriate VA 
examination in February 2001.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45620 et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  A medical opinion 
as to the relationship between hearing loss and the veteran's 
active service was provided.  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 


B.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2000).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss.  His MOS as a 
fire protection specialist is consistent with some exposure 
to noise.  However, there was no evidence of hearing loss 
during service or within one year following active service.  
The veteran was not diagnosed as having hearing loss by VA 
standards until the 1990s.

Dr. Emmett attributed the veteran's hearing loss to noise 
exposure, but did not specify that the noise exposure 
occurred during active service.  Regardless, his opinion 
concerning the etiology of the veteran's hearing loss is not 
persuasive in light of the evidence of record.  Dr. Emmett 
did not see the veteran until many years after service and 
there is no indication that he reviewed the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  He made 
no reference to objective medical evidence or medical records 
supporting his statement.  As he did not specifically relate 
the veteran's hearing loss to in-service noise exposure, 
review the claims file, or provide rationale for his opinion, 
his statement has little probative value.   

The February 2001 VA examiner provided a definitive opinion 
that the veteran's hearing loss was not related to active 
service.  The examiner also provided rationale and cited to 
specific evidence in the file as support for his opinion, 
including the service medical records which were negative for 
hearing loss and the lack of evidence of hearing loss for 
many years after service.  The opinion was based upon 
reviewed of the claims file, and is found to be persuasive.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's hearing loss did not have its onset during active 
service and was not caused by an in-service disease or 
injury.  The preponderance of the evidence is against the 
claim for service connection for hearing loss, and the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West Supp. 2001).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

